Fellows, J.
I am not persuaded that the term “general election” found in section 27 of Act No. 475, Local Acts 1908, has reference solely to the general election mentioned in section 2 of the act. Section 2 by its express language provides for the election of justices of the peace:
*413“At the general election held in November, in the year nineteen hundred and four, and every two years hereafter.”
Section 27 authorizes the common council to fill a vacancy in the office of the justice of the peace, “until the next general election,” and does not limit the term “general election” to the general election held in November of the even years as does section 2. The office in question is a judicial one, and I am impressed that the election held April 7, 1919, at which Justices of the Supreme Court, regents of the university and other State officers were elected was a “general election” for the election of judicial officers. People v. Burch, 84 Mich. 408, 417. Respondent’s appointive term, in my judgment, expired on this date. For this reason
I concur in the judgment of ouster.
Bird, C. J., concurred with Fellows, J.